Citation Nr: 1636475	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 8, 2009 for entitlement to improved death pension with aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He died in June 1974.  The original appellant in this matter was the Veteran's widow, Ida Albert, who was in receipt of pension benefits.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, which amended the widow's pension from Section 306 to Improved Pension with Aid and Attendance with an effective date assigned from January 8, 2009.  A notice of disagreement was received in February 2011 and a statement of the case was issued in January 2012; both these documents are located in Virtual VA.  The substantive appeal was received later in January 2012 with a request for a videoconference hearing. 

In September 2014, during the pendency of the appeal, the Veteran's widow died.  The current appellant is the daughter of the Veteran's widow, who filed a claim for substitution in December 2014 via a VA 21-0847 within a year of the widow's death.  She additionally submitted documentation in March 2006 confirming that she paid the funeral expenses of the Veteran's widow.  The RO underwent review of the request and supporting documentation on March 7, 2006 (located in Virtual VA).  

The RO on June 2, 2016 issued a memorandum determination, with notice sent the same date (located in Virtual VA) that recognized appellant as the substitute claimant in this matter, citing the provisions of VBA Fast Letter 10-30 (Aug. 10, 2010) and the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 2014)).  As it was here, such request must be filed no later than one year after the date of the veteran's death. Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ." Id.  The daughter is shown to fall within the line of preference for those who should be paid in accrued cases per 38 C.F.R. § 3.1000(a).  

Thus the current appellant has been substituted as the claimant for purposes of processing this claim to completion.  See 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008); see also 38 C.F.R. § 3.1010(e) (effective October 6, 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 

REMAND

Prior to her death, the Veteran's widow had requested a videoconference hearing in her January 2016 substantive appeal.  A hearing was scheduled, but as admitted by the VA in a July 2014 Report of General Information, per a VA error, notice was sent to the incorrect address and resulted in her failure to report for a videoconference hearing scheduled in March 2014.  The July 2014 Report of General Information confirmed that plans were made to reschedule the hearing.  However the Veteran's widow died in September 2014 before the hearing was rescheduled.  The appellant pointed out this failure to reschedule the videoconference hearing in an October 2014 written statement and again in her December 2014 request for substitution.  The appellant has not expressed a desire to withdraw the hearing request and to the contrary these written statements express displeasure that a videoconference hearing was never held prior to her mother's passing.  

As the appellant is the substitute claimant in this matter and as the requested hearing has not yet been scheduled, pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter for the AOJ to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Board videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




